Name: 96/18/EC: Commission Decision of 18 December 1995 approving the conversion rates mentioned in Article 3 of Decision 95/33/EC (Only the Finnish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  animal product;  Europe;  economic policy;  means of agricultural production
 Date Published: 1996-01-09

 Avis juridique important|31996D001896/18/EC: Commission Decision of 18 December 1995 approving the conversion rates mentioned in Article 3 of Decision 95/33/EC (Only the Finnish text is authentic) Official Journal L 006 , 09/01/1996 P. 0021 - 0022COMMISSION DECISION of 18 December 1995 approving the conversion rates mentioned in Article 3 of Decision 95/33/EC (Only the Finnish text is authentic) (96/18/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Act concerning the conditions of accession of Austria, Finland and Sweden, and in particular Article 138 thereof,Whereas on 26 October 1994 Finland notified the Commission pursuant to Article 143 of the abovementioned Act, the Finnish programme for the implementation of its Article 138, 139 and 140 aids for a number of products and activities for the period 1995 to 1999 inclusive;Whereas parts of this programme, as modified by letter dated 16 December 1994 were approved by Commission Decision 95/33/EC (1); whereas that Decision was modified by Decision 95/330/EC (2);Whereas, with the exception of cow's milk and potatoes for starch production, the part of the programme providing for aid granted in relation to quantities was only accepted on condition that after a first year to allow the smooth introduction of the transitional aid regime, the aids were, by way of appropriate conversion rates, transformed into area or headage payments unrelated to quantities;Whereas Article 3, point 1 of Decision 95/33/EC provides that Finland shall notify the Commission before 1 November 1995 the conversion rates envisaged to set the amounts on an area or headage livestock unit basis from 1996 to 1999, these conversion rates shall be the subject of a Commission decision taken no later than 1 January 1996;Whereas on 29 September 1995 Finland notified the Commission pursuant to Article 3, point 1 of Decision 95/33/EC the conversion rates envisaged to set the amounts of certain production aids in Annex I of Decision 95/33/EC;Whereas these conversion rates to set the amounts of certain production aids reflect the yields and output normally associated with the products concerned in Finland and can therefore be accepted,HAS ADOPTED THIS DECISION:Article 1 The Commission authorizes Finland to apply the conversion rates to set amounts of an area or headage livestock unit basis from 1996 to 1999 as contained in Annex I.Article 2 This Decision is addressed to the Republic of Finland.Done at Brussels, 18 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 43, 25. 2. 1995, p. 56.(2) OJ No L 191, 12. 8. 1995, p. 37.ANNEX Conversion rates to set the amounts of certain production aids in Annex I of Decisions 95/33/EC and 95/330/EC on an area or headage/livestock unit basis >TABLE>